DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/06/2020 and 07/22/2020 have been placed in the record and considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND DEVICE FOR SELECTING GRANT-FREE and GRANT-BASED UPLINK TRANSMISSION.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
in claims 1 and 12, “in the case that both a grant-free resource and a grant-based resource are available for the terminal” should be changed to -- in a case that both a grant-free resource and a grant-based resource are available for the terminal--;
in claims 2 and 13, “in the case that at least two types of service data are in a buffer of the terminal” should be changed to --in a
in claims 3, 14, 6 and 17, “in the case that first service data and second service data scheduled by an uplink grant are in the buffer of the terminal“ should be changed to -in a case that first service data and second service data scheduled by an uplink grant are in the buffer of the terminal--;
in claims 4 and 15, “in the case that the transmission of the second service data is not started” and “in the case that the transmission of the second service data is started” should be changed to -- in a case that the transmission of the second service data is not started-- and --in a case that the transmission of the second service data is started--, respectively;
in claims 5 and 16, “in the case that at least two types of service data are in a buffer of the terminal” should be changed to --in a case that at least two types of service data are in a buffer of the terminal--; and
in claims 8 and 19, “in the case that only one type of service data is in a buffer of the terminal” and “in the case that at least two types of service data are in a buffer of the terminal” should be changed to --in a case that only one type of service data is in a buffer of the terminal-- and --in a case that at least two types of service data are in a buffer of the terminal--.
	Claims 7, 9-11, 18 and 20 are objected to based on being dependent upon an objected to claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4, 9, 14-15 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 3, the last limitation recites “ . . . transmitting, by the terminal, the retransmission data packet of the second service data on the grant-based resource, and dropping, by the terminal, the transmission of the first service data.”  However, claim 2 upon which claim 3 depends, recites “wherein the choosing, by the terminal, to transmit the service data on the grant-free resource preferentially comprises: in the case that at least two types of service data are in a buffer of the terminal, transmitting, by the terminal, the service data with a highest priority of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data.  Thus, claim 3 is inconsistent with the recitation of claim 2.  Claim 2 recites that the service data with the highest priority is transmitted on the grant-free resource and transmission of other service data is dropped/canceled.  Claim 3 recites that the retransmission data packet of the second service data (i.e. highest priority service data in order to be consistent with claim 2) is transmitted on the grant-based resource.  The inconsistency renders claim 3 indefinite.
	Regarding claim 9, the claim recites “the transmission parameters of the grant-free resource and the grant-based resource.”  There is insufficient antecedent basis for the transmission parameters of the grant-free resource and the grant-based resource. Claim 8, upon which claim 9 depends, recites “a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource.”  Thus, the broadest reasonable interpretation of claim 8 is that there is a transmission parameter of a grant-free resource or a grant-based resource (i.e. a single transmission parameter).  However, claim 9 recites that there must be at least two transmission parameters (i.e. a transmission parameter of a grant-based resource and a transmission parameter of a grant-free resource).  The inconsistency renders claim 9 indefinite.  For purposes of applying prior art, claim 9 is interpreted as reciting the transmission parameter of the grant-free resource and/or the transmission parameter of the grant-based resource.
Regarding claim 14, the last limitation recites “ . . . transmit the retransmission data packet of the second service data on the grant-based resource . . .”  However, claim 13 upon which claim 14 depends, recites “in the case that at least two types of service data are in a buffer of the terminal, transmitting, by the terminal, the service data with a highest priority of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data.  Thus, claim 14 is inconsistent with the recitation of claim 13.  Claim 13 recites that the service data with the highest priority is transmitted on the grant-free resource and transmission of other service data is dropped/canceled.  Claim 3 recites that the retransmission data packet of the second service data (i.e. highest priority service data in order to be consistent with claim 13) is transmitted on the grant-based resource.  The inconsistency renders claim 14 indefinite.
	Regarding claim 20, the claim recites “the transmission parameters of the grant-free resource and the grant-based resource.”  There is insufficient antecedent basis for the transmission parameters of the grant-free resource and the grant-based resource. Claim 19, upon which claim 20 depends, recites “a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource.”  Thus, the broadest reasonable interpretation of claim 19 is that there is a transmission parameter of a grant-free resource or a grant-based resource (i.e. a single transmission parameter).  However, claim 20 recites that there must be at least two transmission parameters (i.e. a transmission parameter of a grant-based resource and a transmission parameter of a grant-free resource).  The inconsistency renders claim 20 indefinite.  For purposes of applying prior art, claim 20 is interpreted as reciting the transmission parameter of the grant-free resource and/or the transmission parameter of the grant-based resource.
	Claims 4 and 15 are rejected under §112(b) due to their dependency on claims 3 and 14, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (US PG Pub 2019/0357178 A1, hereinafter “Bae”), as supported by provisional application 62/475996 filed on 03/24/2017.
	Regarding claim 1, Bae teaches a data transmission method, applied to a terminal, comprising: in the case that both a grant-free resource and a grant-based resource are available for the terminal (¶ [0101]), choosing, by the terminal, to transmit service data on the grant-free resource preferentially (¶ [0101] . . . Alternatively, the grant-free radio resources may take precedence); or choosing, by the terminal, to transmit service data on the grant-based resource preferentially (¶ [0101] . . . it may be advantageous for the UE to preferentially use the grant-based radio resource in terms of radio resource efficiency); or choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource (¶¶ [0089] - [0091] . . . Prior to the UL transmission, the UE may determine whether to perform UL transmissions simultaneously based on factors such as such as . . . a Tx power headroom required for simultaneous transmission . . . When the simultaneous transmission is performed according to the determination . . . the UE may transmit different transport blocks (TB) or the same TB on the two PUSCH resources (the first radio resource and the second radio resource) {interpreted as prior to UL transmission, the UE dynamically determines, based on Tx power headroom required for simultaneous transmission, whether to transmit service data simultaneously on both the grant-.

Claims 1, 8-10, 12 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US PG Pub 2018/0092125 A1, hereinafter “Sun”).
	 Regarding claim 1, Sun teaches a data transmission method, applied to a terminal, comprising: in the case that both a grant-free resource and a grant-based resource are available for the terminal, choosing, by the terminal, to transmit service data on the grant-free resource preferentially; or choosing, by the terminal, to transmit service data on the grant-based resource preferentially; or choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource (FIG. 5; ¶ [0059] FIG. 5 is a protocol diagram of a method 500 of dynamic selection of grant-free and grant-based UL transmissions).

	Regarding claim 8, Sun teaches in the case that only one type of service data is in a buffer of the terminal (¶ [0062] . . . While in the RRC inactive state, a first application (e.g., an IoT application) {i.e. only IoT service data in the UE’s buffer} executing on the UE 202 may have a first data packet to send), selecting, according to a parameter of the service data, a transmission parameter of the grant-free resource (¶¶ [0060] [0062], [0063] disclose that based on the size of the data packet (i.e. parameter of service data), the UE selects a UL resource, such as physical time-frequency resource blocks (i.e. transmission parameter), from a subset of resources configured for grant free mode), and/or a transmission parameter of the grant-based resource, the grant-free resource and/or the grant-based resource matched with the service data (¶¶ [0007], [0062], [0063] discloses that a pool of grant free resources are configured by the base station for the UE to transmit small packets of data with a packet size less than 32 bytes.  Thus the UE can select a grant-free resource matched with a size of its service data), and transmitting the service data on the selected grant-free resource (¶ and/or the grant-based resource; and/or in the case that at least two types of service data are in the buffer of the terminal, determining the service data with a highest priority, selecting, according to a parameter of the service data with the highest priority, a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource, the grant-free resource and/or the grant-based resource matched with the service data with the highest priority, and transmitting the service data with the highest priority on the selected grant-free resource and/or the grant-based resource.

	Regarding claim 9, Sun teaches wherein the transmission parameters of the grant-free resource and the grant-based resource comprise any one or more of a time-frequency resource allocation (¶¶ [0060], [0065] physical time-frequency resource blocks), a modulation and coding scheme, a transmit power and a subcarrier spacing.

	Regarding claim 10, Sun teaches wherein the parameter of the service data comprises any one or more of a service type, a service priority, and a size of a data block of the service data (¶¶ [0007], [0062], [0064] packet size).

	Regarding claim 12, the claim is interpreted and rejected in view of Sun for the same reason as set forth for claim 1 above, including a terminal (FIG. 3 user equipment 300), comprising: a processor (FIG. 3 processor 302), a memory (FIG. 3 memory 304) and a computer program (FIG. 3 instructions 306) stored in the memory and executable on the processor, wherein the computer program is executed by the processor (¶ [0049]), all taught by Sun.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 8.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 9.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bae, in view of  in view of Ying et al. (US PG Pub 2018/0368117 A1), as supported by provisional application 62/520518 filed on 06/15/2017.
	Regarding claim 2, ¶¶ [0090], [0105] of Bae teaches that one of the first radio resource and the second radio resource (i.e. grant-based or grant-free) may be given priority and selected as a radio resource for UL shared channel transmission according to a service type of traffic.  Bae does not explicitly teach in the case that at least two types of service data are in a buffer of the terminal, transmitting, by the terminal, the service data with a highest priority of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data.
	In analogous art, Ying teaches in the case that at least two types of service data are in a buffer of the terminal (¶ [0158] URLLC service data and eMBB service data), transmitting, by the terminal, the service data with a highest priority (¶ [0092] . . . Due to a latency requirement, URLLC may have the highest priority) of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data ((¶ [0158] . . . a grant-free URLLC resource may be pre-configured. . . If a configured URLLC resource is granted for eMBB but the UE 102 has URLLC data to transmit at the configured resource, the URLLC data may preempt the eMBB service or the UE 102 may abandon {i.e. dropping or cancelling} the eMBB transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae to implement the teaching of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

Regarding claim 3, Bae does not explicitly teach in the case that first service data and second service data scheduled by an uplink grant are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data, transmitting, by the terminal, the first service data on the grant-free resource, and dropping or cancelling, by the terminal, the transmission of the second service data; and/or in the case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, transmitting, by the terminal, the first service data on the grant-free resource, and dropping or cancelling, by the terminal, the transmission of the second service data; and/or in the case that the first service data and a retransmission data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal, transmitting, by the terminal, the retransmission data packet of the second service data on the grant-based resource, and dropping, by the terminal, the transmission of the first service data.
	In analogous art, Ying teaches in the case that first service data (¶ [0158] URLLC data) and second service data scheduled by an uplink grant (¶ [0158] grant-based eMBB) are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data (¶ [0092] . . . Due to a latency requirement, URLLC may have the highest priority), transmitting, by the terminal, the first service data on the grant-free resource, and dropping or cancelling, by the terminal, the transmission of the second service data (¶ [0158] . . . a grant-free URLLC resource may be pre-configured. . . If a configured URLLC resource is granted for eMBB but the UE 102 has URLLC data to transmit at the configured resource {i.e. grant-free resource), the URLLC data may preempt the eMBB service or the UE 102 may abandon {i.e. dropping or cancelling} the eMBB transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying to implement the further teaching of Ying.  One would have been motivated to do so in order to 

Regarding claim 4, Bae does not explicitly teach in the case that the transmission of the second service data is not started, transmitting, by the terminal, the first service data on the grant-free resource, and dropping, by the terminal, the transmission of the second service data; and/or in the case that the transmission of the second service data is started, dropping, by the terminal, the transmission of the second service data, transmitting, by the terminal, the first service data on the grant-free resource and dropping, by the terminal, the transmission of the remaining second service data; or dropping, by the terminal, only the transmission of the second service data occupying a same time domain resource with the grant-free resource.
In analogous art, Ying teaches in the case that the transmission of the second service data is not started, transmitting, by the terminal, the first service data on the grant-free resource, and dropping, by the terminal, the transmission of the second service data (¶ [0158] . . . a grant-free URLLC resource may be pre-configured. . . If a configured URLLC resource is granted for eMBB but the UE 102 has URLLC data to transmit at the configured resource {i.e. grant-free resource), the URLLC data may preempt the eMBB service {the URLLC preempting the eMBB service is interpreted as preventing the eMBB service from being transmitted on the grant-free resource.  Thus, transmission of the second service data/eMBB is not started).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order to implement the further teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility.  (Ying ¶ [0004])

	Regarding claim 5, Bae does not teach in the case that at least two types of service data are in a buffer of the terminal, transmitting, by the terminal, the service data with a highest priority of the at least two types of service data on the grant-based resource, and dropping or cancelling, by the terminal, a transmission of other service data, or reassembling, by the terminal, the service data with the highest priority into a current data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource.
	In analogous art, Ying teaches in the case that at least two types of service data are in a buffer of the terminal (¶ [0092] Inter-service resource sharing is one kind of resource sharing. As described above, URLLC may coexist with other services (e.g., eMBB). Due to a latency requirement, URLLC may have the highest priority). , . . . reassembling, by the terminal, the service data with the highest priority into a current data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL data, and the UE may transmit the first data and the third data in the certain timing. {interpreted as the UE assembles the grant-based URLLC/highest priority service data along with the grant-based eMBB service data into a current data packet and transmits the assembled data packet on the grant-based resource}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae in order to implement the teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

	Regarding claim 6, Bae does not teach in the case that first service data and second service data scheduled by an uplink grant are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data, transmitting, by the terminal, the first service data on the grant-based resource, and dropping or cancelling, by the terminal, the transmission of the second service data; or reassembling, by the terminal, the first service data and the second service data to obtain a reassembled data packet, and transmitting, by the terminal, the reassembled data packet on the grant-based resource; and/or in the case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, transmitting, by the terminal, the first service data on the grant-based resource, and dropping or cancelling, by the terminal, the transmission of the second service data; or reassembling, by the terminal, the first service data and the second service data to obtain a reassembled data packet, and transmitting, by the terminal, the reassembled data packet on the grant-based resource; and/or in the case that the first service data and a retransmission data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal, transmitting, by the terminal, the retransmission data packet of the second service data on the grant-based resource, and dropping, by the terminal, the transmission of the first service data.
	In analogous art, Ying teaches in the case that first service data and second service data scheduled by an uplink grant are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data (¶ [0092] Inter-service resource sharing is one kind of resource sharing. As described above, URLLC may coexist with other services (e.g., eMBB). Due to a latency requirement, URLLC may have the highest priority), . . . reassembling, by the terminal, the first service data and the second service data to obtain a reassembled data packet, and transmitting, by the terminal, the reassembled data packet on the grant-based resource (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL data, and the UE may transmit the first data and the third data in the certain timing. {interpreted as the UE assembles the grant-based URLLC/highest priority service data and the grant-based eMBB service data into a current data packet and transmits the assembled data packet on the grant-based resource}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order to implement the further teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

	Regarding claim 12, Bae teaches a terminal (¶ [0101]) that in the case that both a grant-free resource and a grant-based resource are available for the terminal (¶ [0101]), choosing, by the terminal, to transmit service data on the grant-free resource preferentially (¶ [0101] . . . Alternatively, the grant-free radio resources may take precedence); or choosing, by the terminal, to transmit service data on the grant-based resource preferentially (¶ [0101] . . . it may be advantageous for the UE to preferentially use the grant-based radio resource in terms of radio resource efficiency); or choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource (¶¶ [0089] - [0091] . . . Prior to the UL transmission, the UE may determine whether to perform UL transmissions simultaneously based on factors such as such as . . . a Tx power 
	Bae does not explicitly teach that the terminal comprises a processor, a memory and a computer program stored in the memory and executable on the processor, wherein the computer program is executed by the processor.  
	In analogous art, Ying teaches that the terminal comprises a processor (FIG. 27 processor 2703), a memory (FIG. 27 memory 2705) and a computer program (FIG. 27 instructions 2707a) stored in the memory and executable on the processor, wherein the computer program is executed by the processor (¶ [0257]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae to implement the teaching of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bae, in view of Ying, and further in view of Shimezawa et al. (US PG Pub 2020/0021976 A1).
	Regarding claim 7, the combination of Bae and Ying does not teach wherein in the case that the first service data and the second service data are reassembled, a data block of the first service data is mapped to a resource adjacent to a reference signal.
In analogous art, ¶ [0235] of Shimezawa teaches that data having a high reliability priority is transmitted by being mapped to a resource element adjacent to a resource element to which a reference signal is mapped.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order to map the assembled data block including URLLC service data, which has a high reliability priority in terms of latency, such that the URLLC service data is adjacent the reference signal as taught by Shimezawa.  One would have been motivated to do so to ensure that the URLCC data has a high accuracy of transmission path estimation on the reception side.  (Shimezawa ¶ [0235])

Claims 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Ying.
Regarding claim 11, Sun does not explicitly teach in the case that at least two types of service data are in the buffer of the terminal and the terminal chooses to transmit the service data on the grant free resource, transmitting, by the terminal, only the service data with the highest priority of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data; and/or in the case that at least two types of service data are in the buffer of the terminal and the terminal chooses to transmit the service data on the grant-based resource, transmitting, by the terminal, only the service data with the highest priority of the at least two types of service data on the grant-based resource, and dropping or cancelling, by the terminal, a transmission of other service data; or reassembling, by the terminal, the service data with the highest priority into a data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource.
	In analogous art, Ying teaches . . . reassembling, by the terminal, the service data with the highest priority into a data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL data, and the UE may transmit the first data and the third data in the certain timing. {interpreted as the UE assembles the grant-based URLLC/highest priority service data along with the grant-based eMBB service data into a data packet and transmits the assembled data packet on the grant-based resource}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae in order to implement the teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])
	
	Regarding claim 16, Sun does not teach in the case that at least two types of service data are in a buffer of the terminal, transmit the service data with a highest priority of the at least two types of service data on the grant-based resource, and drop or cancel a transmission of other service data, or reassemble the service data with the highest priority into a current data packet, and transmit a reassembled data packet on the grant-based resource.
	In analogous art, Ying teaches in the case that at least two types of service data are in a buffer of the terminal (¶ [0092] Inter-service resource sharing is one kind of resource sharing. As described above, URLLC may coexist with other services (e.g., eMBB). Due to a latency requirement, URLLC may have the highest priority). , . . . reassemble the service data with the highest priority into a current data packet, and transmit a reassembled data packet on the grant-based resource (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL data, and the UE may transmit the first data and the third data in the certain timing. {interpreted as the UE assembles the grant-based URLLC/highest priority service data along with the grant-based eMBB service data into a current data packet and transmits the assembled data packet on the grant-based resource}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in order to implement the teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

	Regarding claim 17, Sun does not teach in the case that first service data and second service data scheduled by an uplink grant are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data, transmit the first service data on the grant-based resource, and drop or cancel the transmission of the second service data; or reassemble the first service data and the second service data to obtain a reassembled data packet, and transmit the reassembled data packet on the grant-based resource; and/or in the case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, transmit the first service data on the grant-based resource, and drop or cancel the transmission of the second service data; or reassemble the first service data and the second service data to obtain a reassembled data packet, and transmit the reassembled data packet on the grant-based resource; and/or in the case that the first service data and a retransmission data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal, transmit the retransmission data packet of the second service data on the grant-based resource, and drop the transmission of the first service data.
	In analogous art, Ying teaches in the case that first service data and second service data scheduled by an uplink grant are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data (¶ [0092] Inter-service resource sharing is one kind of resource sharing. As described above, URLLC may coexist with other services (e.g., eMBB). Due to a latency requirement, URLLC may have the highest priority), . . . reassemble the first service data and the second service data to obtain a reassembled data packet, and transmit the reassembled data packet on the grant-based resource (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL data, and the UE may transmit the first data and the third data in the certain timing. {interpreted as the UE assembles the grant-
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Ying in order to implement the further teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Ying, and further in view of Shimezawa.
	Regarding claim 18, the combination of Sun and Ying does not teach wherein in the case that the first service data and the second service data are reassembled, a data block of the first service data is mapped to a resource adjacent to a reference signal.
In analogous art, ¶ [0235] of Shimezawa teaches that data having a high reliability priority is transmitted by being mapped to a resource element adjacent to a resource element to which a reference signal is mapped.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Ying in order to map the assembled data block including URLLC service data, which has a high reliability priority in terms of latency, such that the URLLC service data is adjacent the reference signal as taught by Shimezawa.  One would have been motivated to do so to ensure that the URLCC data has a high accuracy of transmission path estimation on the reception side.  (Shimezawa ¶ [0235])




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2018/0176945 A1 (Cao et al.) – discloses systems and methods for mixed grant-free and grant-based uplink transmission;
US PG Pub 2018/0139774 A1 (Ma et al.) – discloses systems and methods for grant-free uplink transmissions;
US PG Pub 2020/0045722 A1 (Bae et al.) – discloses a method and device for transmitting/receiving signal associated with grant-free resource in wireless communication system;
US PG Pub 2018/0368174 A1 (Jeon et al.) – discloses grant free configuration;
US PG Pub 2018/0368157 A1 (Jeon et al.) – discloses grant free for large data size; and
US PG Pub 2008/0200196 A1 (Muharemovic et al.) – discloses transmission of prioritized information in the proximity of reference signals;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413